Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3 and 7-19 allowed.
The following is an examiner’s statement of reasons for allowance: Although the prior art discloses a folding wagon comprising: a front frame; a rear frame pivotably coupled to the front frame at a pivot A; a handle coupled to the front frame; a stopper coupled to either the front frame or the rear frame to restrict a pivoting movement of the front frame relative to the rear frame in at least one direction; a plurality of wheels coupled to the front frame and/or the rear frame; a first transverse frame pivotably coupled to the front frame at a pivot B; a second transverse frame pivotably coupled to the rear frame at a pivot C; a front vertical support disposed at a front end of the folding wagon; a rear vertical support disposed at a rear end of the folding wagon; and wherein the pivot B is disposed on the front vertical support and the pivot C is disposed on the rear vertical support; wherein the front frame is pivotably coupled to the front vertical support and the rear frame is pivotably coupled to the rear vertical support; wherein the first transverse frame is pivotably coupled to the second transverse frame at a pivot D; the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with wherein a) the front frame has a left bar and a right bar parallel to each other, the left bar has a first extension extending forwardly beyond the pivot B, and the right bar has a second extension extending forwardly beyond the pivot B, the first extension and the second extension are connected by a front lever foot pedal bar which has a length 
Claims 2 and 7-9 depend from Claim 1.
Although the prior art discloses a folding wagon comprising: a front frame disposed below a cargo region; a rear frame pivotably coupled to the front frame at pivot A; a front vertical support pivotably coupled to the front frame at pivot B; a rear vertical support pivotably coupled to the rear frame at pivot C; a first and a second wheels attached to a bottom of the front frame; a third and a fourth wheels attached to a bottom of the rear frame; a handle bar pivotably coupled to the front frame the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with ; a first transverse frame disposed on a lateral side of the wagon coupling the front vertical support to the rear vertical support and wherein a) the front frame has a left bar and a right bar parallel to each other, the left bar has a first extension extending forwardly beyond the pivot B, and the right bar has a second extension extending forwardly beyond the pivot B, the first extension and the second extension are connected by a front lever foot pedal bar which has a length substantially equal to a width of the front frame and is disposed perpendicular to a longitudinal axis of the foldable wagon, and/or b) the rear frame has a left bar and a right bar parallel to each other, the left bar has a third extension extending rearwardly beyond the pivot C, and the right bar has a fourth extension extending rearwardly beyond the pivot C, the third extension and the fourth extension are connected by a rear lever foot pedal bar which has a length substantially equal to a width of the rear frame and is disposed perpendicular to a longitudinal axis of the foldable wagon as required by Claim 10.
Claims 11-13 depend from Claim 10.
Although the prior art discloses a scaffold for a folding wagon, the scaffold comprising: a front frame pivotably coupled to a rear frame at a pivot A having a range of pivoting motion of no greater than 180 degrees; a first transverse frame pivotably coupled to the front frame; a second transverse frame pivotably coupled to the rear frame; wherein the first transverse frame is pivotably coupled to the second transverse frame at pivot D, and in an expanded state, both the first transverse frame and the second transverse frame are diagonally disposed on a side of the wagon; the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with wherein in an expanded state, the front frame and the rear frame creates a straight and flat bottom frame, and from a side view the first and second transverse frames becomes two equal sides of an isosceles triangle while the straight and flat bottom frame become the bottom side of the isosceles triangle; and wherein a) the front frame has a left bar and a right bar parallel to each other, the left bar has a first extension extending forwardly beyond the pivot B, and the right bar has a second extension extending forwardly beyond the pivot B, the first extension and the second extension are connected by a front lever foot pedal bar which has a length substantially equal to a width of the front frame and is disposed perpendicular to a longitudinal axis of the foldable wagon, and/or b) the rear frame has a left bar and a right bar parallel to each other, the left bar has a third extension extending rearwardly beyond the pivot C, and the right bar has a fourth extension extending rearwardly beyond the pivot C, the third extension and the fourth extension are connected by a rear lever foot pedal bar which has a length substantially equal to a width of the rear frame and is disposed perpendicular to a longitudinal axis of the foldable wagon as required by Claim 14.
Claims 15-19 depend from Claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN A EVANS/Primary Examiner, Art Unit 3618